Title: To George Washington from Elias Dayton, 10 July 1782
From: Dayton, Elias
To: Washington, George


                  
                     Sir
                     Chatham July 10th 1782
                  
                  Your Excellencys letter of the 24th Ulto I received the 6th instant—I communicated the contents to Capt. Dayton who I beleive will be able to give a satisfactory account of the two Officers alluded to in governor Livingstons letter.  If I could beleive Capt. Dayton was not disposed to comply with every order received from his superior Officer he certainly should not remain at that place another day.
                  I have in confinement about twenty prisoners five are deserters from the Cornwallis prisoners the others are british and refugees taken at different periods, I shuld be glad to have Your Excellencys orders what to do with them as it is very inconvenient keeping them at this place.  I have the honor to be Your Excellencys Most Hlbe servt
                  
                     Elias Dayton
                  
               